EXHIBIT 10.2

 

 

SIGNIFICANT TERMS OF EMPLOYMENT AND CHANGE IN CONTROL AGREEMENTS BY INDIVIDUAL
OFFICER AND DIRECTOR GROUP

 

Officer Compensation

 

(The form of agreements was filed as an exhibit to the Form 10-Q for the period
ended September 30, 2000. Key terms of the new agreements are shown below.)

 

 

 

Minimum

annual

base salary

(effective July 25, 2005)

 

 

 

 

 

Jeffrey W. Shaw

 

$

500,000

 

James P. Kane

 

$

347,000

 

George C. Biehl

 

$

330,000

 

Thomas R. Sheets

 

$

248,000

 

James F. Lowman

 

$

245,000

 

 

 

Directors Compensation

 

On July 26, 2005, the Directors’ annual retainers and fees were increased. The
annual retainer for each director was set at $40,000, plus $1,650 for each Board
of Directors or committee meeting attended and for any additional day of service
committed to the Company. Fees for committee chairpersons were also increased to
$5,000 per year for serving as chairperson of the pension plan investment,
compensation, and nominating and corporate governance committees and $10,000 per
year for serving as chairperson of the audit committee. The additional annual
retainer of $50,000 paid to the Chairman of the Board of Directors continued
without change. Directors who are full-time employees of the Company or its
subsidiaries receive no additional compensation for serving on the Board of
Directors.

 

 

 

--------------------------------------------------------------------------------